I concur in the result for the reason that I think it was the nature of the duty, and not the right to control, that governs this case. The plaintiff's duty was to take out the rocks and pile them. It was the duty of the "section boss' to have them leveled, so as not to come in contact with a moving train. If, therefore, the rocks were left at an improper height and were struck by a passing train and hurled against the plaintiff and wounded him, the jury were warranted in concluding that the place at which the plaintiff was injured was rendered unsafe; that it was rendered unsafe by the master. The duty to provide a safe place for the servant to work was the master's duty, and not the duty of a fellow servant. *Page 475